Title: To Thomas Jefferson from Stephen Sayre, 25 August 1785
From: Sayre, Stephen
To: Jefferson, Thomas



Sir
New York 25 augt. 1785

I do myself the honor of transmitting a Letter to your Excellency, which the Delegates of Virginia and Massachusetts, voluntarily  gave me, as soon as they understood that the appointment it mentions would be agreeable to me.
It is a duty I owe to their good will, to give you the earliest notice, that I am now ready to embark for Cadiz—shall immediately proceed to Madrid, where my private affairs may detain me twenty, or thirty days; unless your Excellency should express a wish to see me immediately at Paris.
If I can render Service to the public my private interest will become a secondary object. May I request your Excellency, to favour me with your resolutions, as soon as possible, under [cover] to Mr. Carmichael.
I am, with great respect & consideration your most obedient & most humble Servant,

Stephen Sayre

